Citation Nr: 1725951	
Decision Date: 07/07/17    Archive Date: 07/18/17

DOCKET NO.  13-19 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent for post-traumatic stress disorder (PTSD), prior to September 13, 2012.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Robert V. Chisolm, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

J. Trickey, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1968 to May 1970

This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from rating decisions in May 2011 by the Waco, Texas, Regional Office (RO).  See Notice of Disagreement dated June 2011.

In June 2015, the Board granted an increased initial evaluation for PTSD at 30 percent, effective prior to September 13, 2012, and denied an evaluation in excess of 30 percent for this period of time.  The Board remanded the remainder of the appeal for additional development, which is still being performed by the AOJ.  See Board decision and remand dated June 2015.  VA's Veterans Appeals Control and Locator System (VACOLS), which is an automated database for tracking appeals, reflects that the AOJ is continuing to develop the claims and will issue the Veteran a Supplemental Statement of the Case (SOC) if any of the claims are not granted in full.  As VACOLS reflects that additional action is pending, these claims remain under the jurisdiction of the AOJ at this time.

The Court of Appeals for Veterans Claims (Court), pursuant to a Joint Motion for Remand dated August 2016, vacated the June 2015 decision in regards to the denial of an evaluation in excess of 30 percent evaluation of PTSD prior to September 13, 2012 and remanded the appeal.

On April 28, 2015, the Veteran and his wife appeared at the RO and testified at a videoconference hearing before a Veterans Law Judge, sitting in Washington, DC. A transcript of the videoconference hearing is of record.  The hearing was conducted before a Veterans Law Judge (VLJ) who has since retired from the Board.  
In August 2016, the Veteran was sent a letter offering him the opportunity to testify at a new hearing before a VLJ who would participate in the decision.  See 38 U.S.C.A. § 7107(c) (West 2014); 38 C.F.R. § 20.707 (2016).  In correspondence dated September 2016, the Veteran declined having an additional hearing.

The issues of service connection for bilateral hearing loss and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Prior to September 13, 2012, the Veteran's PTSD disability was manifested by occupational and social impairment, with deficiencies in most areas due to symptoms of inability to establish and maintain effective relationships, difficulty in adapting to stressful circumstances, and impaired impulse control (such as unprovoked irritability with periods of violence).


CONCLUSION OF LAW

With resolution of doubt in the Veteran's favor, the criteria for an initial evaluation of 70 percent-but no higher-for the period prior to September 13, 2012 have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.130, Diagnostic Code 9411 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Clams Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

Through his representative, the Veteran contends that his service-connected PTSD should be evaluated at 70 percent disabling prior to September 13, 2012.  38 C.F.R. § 4.130, Diagnostic Code 9411.  See Correspondence received February 13, 2017.  

Neither the Veteran nor his representative have asserted that he manifests a total occupational or social impairment or that the criteria for a 100 percent evaluation are more nearly approximated by the Veteran's symptoms at any time during the period on appeal.  To the extent that the action taken herein constitutes the full benefit sought on appeal as reflected in the Veteran's February 2017 contentions, further discussion of VCAA is not necessary at this time.  

Increased Rating - PTSD

Disability ratings are assigned in accordance with VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2016).  Separate diagnostic codes identify the various disabilities.  See 38 C.F.R. Part 4.  

Separate ratings can be assigned for separate periods of time, a practice known as "staged ratings," when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).  

Effective March 19, 2015, VA adopted an interim rule as a final rule which among other changes replaced outdated references with references to the Fifth Edition of the DSM (DSM-V). The rulemaking amended provisions of the Code of Federal Regulations, to include 38 C.F.R. § 4.125.  It was specifically noted that the Secretary did not intend for the provisions to apply to claims that were pending before the Board (i.e., certified for appeal to the Board on or before August 4, 2014).  See 80 Fed. Reg. 14308 (March 19, 2015).  In the instant case, the appeal was certified to the Board prior to August 2014 and thus the amended 38 C.F.R. §  4.125 does not apply.  
In assessing the evidence of record, it is important to note that the GAF score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (citing the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)).  

A score of 61-70 is indicated where there are some mild symptoms (e.g., depressed mood and mild insomnia OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  Id.  
The Veteran's PTSD is rated under 38 C.F.R. § 4.130, Diagnostic Code 9411 which notes that PTSD is to be rated under the General Rating Formula for Mental Disorders.  

Under Diagnostic Code 9411, a 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships. 

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name. 

The symptoms listed in 38 C.F.R. § 4.130 are not intended to constitute an exhaustive list, but rather to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126 (2016).

Analysis

The Veteran was afforded a VA examination in February 2011.  The Veteran reported symptoms of sleep disturbance, irritability, difficulty concentrating, exaggerated startle response, avoidance, depressed mood, anxiety, and outbursts of anger.  The examiner assigned GAF score of 70 indicating mild difficulty in social or occupational functioning.  However, the February 2011 VA examiner referenced employment records from the City of Dallas that indicate the Veteran experienced significant difficulty in his work-setting interacting with his co-workers, supervisors, and in at least one instance, law enforcement officers.  These records are associated with the claims file and have been reviewed by the Board.  See Notice of Suspension dated February 2000; Notice of Suspension dated April 2000, Incident report dated April 2000.  

The Board interprets this evidence as indicating a significant occupational impairment, more accurately encompassed by the criteria of an occupational and social impairment, with deficiencies in most areas due to symptoms of impaired impulse control (such as unprovoked irritability with periods of violence).
The Veteran submitted a psychological evaluation and opinion from D.M., Ph.D. dated January 2017.  Dr. D.M. opined that since 2009, the Veteran's PTSD disability has been manifested by an occupational and social impairment with deficiencies in most areas due to symptoms of inability to establish and maintain effective relationships, difficulty in adapting to stressful circumstances, and impaired impulse control (such as unprovoked irritability with periods of violence).  

The Board notes that Dr. D.M.'s opinion is consistent with the clinical information of record, as well as the employment information contained in the claims file.  The Board finds that Dr. D.M. provided rationale and explanation for his determination and opinion regarding the severity of the Veteran's PTSD disability prior to September 13, 2012.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

Based on the evidence described above, after affording the Veteran every benefit of the doubt, the Veteran's psychiatric symptoms and overall disability picture warrant an evaluation of 70 percent-but no higher- prior to September 13, 2012.  The Board finds that the symptoms the Veteran manifested during the relevant period more nearly approximate those that warrant a 70 percent rating.  The Board does not, however, find the criteria for a 100 percent evaluation are more nearly approximated by the Veteran's symptoms; there is no evidence that the Veteran has suffered symptoms of the severity indicated for a 100 percent rating, such as persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting himself or others, disorientation to time and place, or memory loss for names of close friends, his own occupation, or his own name.  For the reasons stated above, the Board finds an evaluation of 70 percent-but no higher-for PTSD after April 25, 2012 is warranted  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.130, Diagnostic Code 9411 (2016).


ORDER

An initial evaluation of 70 percent for post-traumatic stress disorder (PTSD) is granted for the period prior to September 13, 2012.

REMAND

In a March 2015 rating decision, the RO denied a reopening of the Veteran's claims for service connection for bilateral hearing loss and tinnitus.  The Veteran filed a Notice of Disagreement dated April 2015; however, no Statement of the Case has been issued.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Furnish the Veteran a statement of the case, in compliance with 38 C.F.R. § 19.29 and Manlincon v. West, 12 Vet. App. 238 (1999) on the issues of whether new and material evidence has been submitted to reopen claims for service connection for bilateral hearing loss and tinnitus, to include notification of the requirement to timely file a substantive appeal in order to perfect an appeal.  Only if the Veteran files a timely substantive appeal should this issue be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


